Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/23/2021. Claims 1-6 are pending in the case. 

Applicant Response
In Applicant’s response dated 12/23/2021, Applicant amended Claimed 1-5, added new claim 6 is added and argued against all objections and rejections previously set forth in the Office Action dated 06/24/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2021 has been entered.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claim 2, the claim recites the limitation “… of a coding system” on line 2, however, there is insufficient antecedent basis for this limitation in the claim.
	As per claim 3, the claim recites the limitation “… a code recommendation system” on line 2, however, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al (US 20160364532 A1  Pub. Date: 2016-12-15 ) in view of Snider et al. (Pub. No.: US 20180081859 A1, Pub. Date: 2018-03-22) 

Regarding independent Claim 1,
	Honeycutt teaches a method of code recommendation for suggesting associated codes (see Abstract, illustrating the techniques for facilitating medical code searching and suggesting a set of hierarchically-related medical codes), comprising the steps of: 
	(a) tracking a plurality of search queries received from one or more users (see Honeycutt: Fig.2A, [0055], “an exemplary user interface (UI) screen 200 that may be provided in some embodiments for allowing a user to input a search query into input field 210. This may be done in any suitable way. For example, in some embodiments, a user may operate a text input device such as a keyboard or a touch screen to input a search query as text into input field 210. In another example, the user may speak an input query, which may be converted to machine-understandable form by automatic speech recognition.”), and corresponding assignments of a code selected from a list of search results presented to the respective users in response to each search query (see Honeycutt: Fig.3, [0057], “when a user inputs a search query and directs the system to perform a search, the query may be applied to one or more code data sets 160 accessible to code search component 106, to retrieve one or more matching 
	(b) suggesting a code […] following receipt of a particular search query when the particular search query is received subsequently based on the tracked search queries and corresponding code assignments (see Honeycutt: Fig.5B, ‘[0066], “in response to receiving the user's selection of a (more specific) child code of a previously selected (more generic) code, the output information may be revised to replace the information corresponding to the previously selected generic code with information corresponding to the more specific selection. Thus, in FIG. 5B, the text “Retinal detachments and breaks” in output panel 540 has been replaced with both “Retinal breaks without detachment” and “Retinal detachment with retinal break,” corresponding to the user's new more specific selections. Similar to UI screen 400, UI screen 500 also populates with “Comment” buttons 524 and 526 in response to the user's selection of the corresponding code items.”)
	(c) tracking assignments of groups of associated codes by the one or more users, wherein each group of associated codes comprises a plurality of codes concurrently assigned to a case by one or more of the respective users (see Honeycutt: Fig.15, [0078], “At act 1550, the method may then begin to sequentially process the code items selected by the user. At act 1560, a determination may be made as to whether the selected code currently being processed has any child codes or any associated consider- also codes. If so, at act 1562 the first and 
	(d) suggesting a group of a plurality of potential associated codes for an assigned code based on the tracked assignments of groups of associated codes (see Honeycutt: [0078], “At act 1550, the method may then begin to sequentially process the code items selected by the user. At act 1560, a determination may be made as to whether the selected code currently being processed has any child codes or any associated consider- also codes. If so, at act 1562 the first level of child codes (i.e., the selected code's immediate children, as opposed to further removed descendant codes such as grandchild codes) and any consider-also codes may be presented to the user, and method 1500 may loop back to act 1530 to receive the user's selection(s) among those newly presented codes. At act 1570, if the selected code currently being processed does not have any further child codes or consider-also codes, a determination may be made as to whether any codes selected by the user remain to be processed.”)
	Honeycutt does not explicitly teach or disclose the method that suggest a code previously assigned following receipt of a particular search query.
	However, Snider teaches that suggest a code previously assigned following receipt of a particular search query (see Snider: Fig.1. [0058], “an engine-derived code may be identified as 730. In some embodiments, when a new engine-derived code is more specific than a previously user-approved code, then both codes may be presented in code list 730 for the user's review. In some embodiments, an alert may be provided to the user, indicating that a more specific code is available for consideration to replace the user-approved code.”)
	Because both Honeycutt and Snider are from the same field of endeavor of providing Medical billing codes, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Honeycutt to include the method wherein suggest a code previously assigned following receipt of a particular search query as taught by Snider. After modification of Honeycutt, search query result and recommendation system can also incorporate the system that suggest or recommend all the associated medical billing codes that are previously applied or used to the current search result as taught by Snider. One would have been motivated to make such a combination in order to provide users with time saving, effective, and error free medical billing code to the user for review.

Regarding Claim 2,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein the plurality of search queries and the assignments of groups of associated codes are tracked across all of the users of a coding system (see Honeycutt: Fig.15, [0077], “act 1510, at which an input search query may be received from a user. At act 1520, the input search query may be processed to retrieve matching codes from a data set of hierarchically-related medical codes, and the highest-level (i.e., most generic) matches may be presented to the user for selection. As discussed above, in some embodiments, this may be done by presenting those matching codes that are not sub codes of other matching codes retrieved for the input search query. At act 1530, the user's selections of one or more of the presented codes (or information such as descriptive names representing the codes) may be received, and information corresponding to the selected codes may be added to the output for the search.”)

Regarding Claim 3,
	Honeycutt and Snider teaches all the limitations of Claim 1. Snider further teaches the method further comprising automatically updating a code recommendation system each time a case is coded ( see Snider: Fig.9B, [0178], “in response to a user's modification of the sequence of user-approved billing codes for the current patient encounter, the CAC system may automatically update the DRG based on the modified sequence of user-approved codes, and may display the updated DRG in the GUI.”)
	Because both Honeycutt and Snider are from the same field of endeavor of providing Medical billing codes, it would have been obvious to a person of ordinary skill in the art, before Honeycutt to include the method wherein the suggest a code previously assigned following receipt of a particular search query as taught by Snider. After modification of Honeycutt, search query result, and recommendation system can also incorporate the system that update medical billing codes automatically based on new search as taught by Snider. One would have been motivated to make such a combination in order to provide users an accurate, efficient, and time saving  medical billing code for the user to review.

Regarding Claim 4,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein potential associated codes are ranked based on a frequency of coexistence of the potential associated codes with a particular code (see Honeycutt : Fig.6A, [0067], “multiple codes were selected at the same level of hierarchy in satisfaction of the same search query, the presentation of  f child codes for the multiple selected codes may be performed in any suitable way and/or order. In some embodiments, the child codes for all selected codes may be presented together in the same screen, and the user may be permitted to select all that are applicable. However, in some embodiments, child codes may be presented sequentially—first the child codes of one selected code, followed by the child codes of another selected code.”) 
	In addition, Snider discloses in Fig.8, [0154], the method of ranking of  associated codes  “A trained sequencing engine 850 can then be used to sequence medical codes in a rank order according to learned priorities (e.g., in an order from a primary billing code corresponding to a 

Regarding Claim 5,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein the codes are suggested for a particular user based on the particular user's pattern of searching and assigning codes (see Snider: Fig.7, [0123], “user with the ability (pattern of searching)  to simultaneously view the list of codes for a patient encounter along with the documentation from which the NLU engine-suggested codes are derived. Some embodiments may also allow the user to view structured encounter- or patient-level data such as the patient's age, gender, etc. (not shown in FIG. 7A), some or all of which information may be useful in arriving at the appropriate codes for the patient encounter.”)
	Because both Honeycutt and Snider are from the same field of endeavor of providing Medical billing codes, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Honeycutt to include the method wherein codes are suggested for a particular user based on the particular user's pattern of searching and assigning codes as taught by Snider. One would have been motivated to make such a combination in order to provide users an accurate, efficient, and time saving medical billing code for the user to review.

Regarding Claim 6,
	Honeycutt and Snider teaches all the limitations of Claim 1. Honeycutt further teaches the method wherein the codes are suggested by matching parameters of a current case to parameters of one or more previous cases for which assigned codes were tracked (see Honeycutt: Fig.5B, [0066], “ in response to receiving the user's selection of a (more specific) child code of a previously selected (more generic) code, the output information may be revised to replace the information corresponding to the previously selected generic code with information corresponding to the more specific selection. Thus, in FIG. 5B, the text “Retinal detachments and breaks” in output panel 540 has been replaced with both “Retinal breaks without detachment” and “Retinal detachment with retinal break,” corresponding to the user's new more specific selections. Similar to UI screen 400, UI screen 500 also populates with “Comment” buttons 524 and 526 in response to the user's selection of the corresponding code items. ”)

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments, see Applicant remark page 2-3, filed 12/23/2021, with respect to the rejections of claims 1-6 under 35 U.S.C. § 103,  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Honeycutt in view of Snider.
See the office action above for complete rejection.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20150356647 A1
Reiser; Gregory
USER AND ENGINE CODE HANDLING IN MEDICAL CODING SYSTEM
US 20130191154 A1
William R.; Dobkinc
MEDICAL DATA SYSTEM GENERATING AUTOMATED SURGICAL REPORTS


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177